Citation Nr: 0900228	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  07-06 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for superficial acne 
scarring of the face, neck, and upper back as a result of 
chloracne.

2.  Entitlement to service connection for actinic keratosis.  

3.  Entitlement to an earlier effective date, prior to 
December 8, 2006, for the assignment of an 80 percent 
evaluation for bilateral hearing loss.  

4.  Entitlement to an effective date prior to December 8, 
2006, for eligibility for Dependents' Educational Assistance 
(DEA), pursuant to Chapter 35 of Title 38, United States 
Code.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska dated in September 2006 and March 2007.

In the March 2007 rating decision, the RO dismissed a claim 
of entitlement to a TDIU on the basis that the veteran had 
already been found to a have total schedular rating that was 
permanent in nature.  The veteran subsequently submitted 
expressed disagreement with that determination, and, in a 
September 2007 letter, the RO determined that this was "not 
an appealable issue" as the claim had become moot following 
the award of a 100 percent schedular rating.  In a subsequent 
VA Form 9, the veteran continued to express disagreement with 
the RO's finding, explaining that he wished to have the 
matter appealed to the Board.  Under these circumstances, as 
a timely notice of disagreement was received following the 
March 2007 rating decision, but no statement of the case was 
issued, the Board must consider whether the issue must be 
remanded for a statement of the case.  See Manlicon v. West, 
12 Vet. App. 238 (1999).  Thus, this issue has been listed on 
the title page of this decision.

The issue of entitlement to service connection for actinic 
keratosis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  The veteran superficial acne scarring of the face, neck, 
and upper back as a result of chloracne is attributable to 
military service including exposure to herbicides.  

2.  The veteran did not appeal a rating decision dated in 
July 2003 which assigned a 50 percent evaluation for the 
veteran's service-connected bilateral hearing loss.

3.  On December 8, 2006, the veteran filed a claim of 
entitlement to a TDIU, which was also construed by the RO as 
an informal claim for a higher disability rating for the 
service-connected bilateral hearing loss.

4.  There is no other document of record prior to December 8, 
2006 that can be reasonably construed as an informal claim 
for an increased evaluation for hearing loss, and it is not 
factually ascertainable that an increase in the veteran's 
service-connected bilateral hearing loss disability occurred 
during the year preceding the December 2006 claim for TDIU.

5.  On December 8, 2006, the veteran was found to be totally 
disabled due to service-connected disabilities, and it was 
also determined that such total disability was permanent in 
nature.
 

CONCLUSIONS OF LAW

1.  The veteran's superficial scarring of the face, neck and 
upper back as a result of chloracne is presumed to have been 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008). 

2.  The criteria for an effective date prior to December 8, 
2006, for the assignment of an 80 percent evaluation for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 
4.85, 4.86 (2008). 

3.  The criteria for an effective date prior to December 8, 
2006, for eligibility for DEA under 38 U.S.C. Chapter 35 has 
not been met. 38 U.S.C.A. § 3501 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.807, 4.15, 21.3021 (2008).

4.  Entitlement to a TDIU rating is a moot issue. 38 U.S.C.A. 
§§ 1155, 7104 (West 2002); 38 C.F.R. § 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Such notice must 
be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

With regard to the claim of entitlement to service connection 
for scarring of the face, neck and upper back, the Court of 
Appeals for Veterans Claims (Court) has held that the VCAA is 
not applicable where further assistance would not aid the 
appellant in substantiating his claim. Wensch v. Principi, 15 
Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2).  In view 
of the Board's favorable decision and full grant of the 
benefit sought on appeal in this instance, further assistance 
is unnecessary to aid the veteran in substantiating this 
claim.

In addition, with regard to the earlier effective date 
claims, the Court has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of the claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); see also Valiao v. Principi, 17 Vet. App. 
229, 232 (2003) ("Where the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision, the case should 
not be remanded for development that could not possibly 
change the outcome of the decision.").

As discussed in greater detail below, the Board believes that 
resolution of the veteran's appeal with regard to the 
effective date issues is dependent on interpretation of the 
regulations pertaining to the assignment of an effective 
date.  Therefore, the Board finds that no reasonable 
possibility exists that any further assistance could have 
aided him in substantiating the claims; thus, VA has no 
further duty to notify him of the evidence needed to 
substantiate his earlier effective date claims.  See 38 
U.S.C.A. § 5103A.  Consequently, the Board further finds that 
any deficiency in not providing notice as to the effective 
date element is moot.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, even if the Board is erring in treating the 
resolution of this claim as one based on statutory 
interpretation as contemplated by Dela Cruz, the record 
reflects that the RO wrote to the veteran in September 2007 
and informed him of how VA assigns effective dates of awards.  
He was told of what was required to substantiate the claims.  
He was informed of what the RO would do in the development of 
the claim, what he was required to do and that he should 
submit evidence in support of his claim.  In addition, the 
veteran has not alleged that there is any outstanding 
evidence that would support his contention that he should be 
awarded earlier dates, and the Board is not aware of any 
outstanding evidence.  Therefore, the Board finds that the VA 
has complied with the notice and assistance requirements of 
the VCAA and its implementing regulations.

II.  Service Connection - Superficial Scarring of the Face, 
Neck and Upper Back

The veteran's service personnel records reveal that the 
veteran served in the Republic of Vietnam from December 1967 
to December 1968.

The veteran's STRs reveal a normal clinical evaluation of the 
veteran's skin at his March 1966 entrance examination.  The 
veteran was noted to have a scar under his right eye and two 
marks on his chest at that time.  The veteran denied tumors, 
growths, cysts, cancer and boils on a report of medical 
history prepared in conjunction with his entrance 
examination.  The veteran's STRs do not reveal any 
complaints, findings or treatment for acne, chloracne, or any 
skin disability with the exception of a groin rash in October 
1967.  The veteran's February 1970 separation examination 
revealed a normal clinical evaluation of the the veteran's 
skin.  He was noted to have a one inch scar under his right 
eye and a six inch scar on his chest as well as a tattoo on 
his left arm.  A May 1987 Army National Guard enlistment 
examination revealed that the veteran had an acute chest burn 
scar.  The veteran reported that he had skin diseases on a 
May 1987 report of medical history.  The examiner noted that 
the veteran had a lipoma excised from the left leg in 1978-
1979 and acne of the face, chest, and back which was not 
considered disqualifying.   

Private treatment reports from J. Reed, M.D., dated from 
September 1994 to February 1995 reveal that the veteran 
underwent an excision of an area on his left buttock in 
February 1995. 

VA examination reports dated in February 2001, April 2001, 
June 2001, July 2002, July 2003, and September 2003 are 
unrelated to findings pertaining to any skin disabilities.  

Private treatment reports from Lincoln Orthopaedic Center 
revealed no reference to findings or treatment for any skin 
disabilities.  

Associated with the claims file are private treatment reports 
from P. Bertolini, M.D., dated from August 1989 to June 2006.  
Physical examination of the veteran's skin in December 1992 
revealed that the veteran had a large lipoma of his left 
buttocks and a sebaceous cyst over the L1 lumbar back midline 
area.  In August 1994 the veteran was again assessed with a 
lipomatous soft tissue mass of the left proximal posterior 
thigh and a sebaceous cyst of the thoracic spine over T-11.  
In February 2001 and April 2001 examinations of the veteran's 
skin were reported to be within normal limits.  

VA outpatient treatment reports dated from September 2001 to 
January 2008 reveal that the veteran was afforded an Agent 
Orange examination in August 2006 at which time the veteran 
reported that he had bad acne on his back and cheeks.   
Physical examination of the skin revealed faint scarring from 
acne on the posterior chest.   

Associated with the claims file are private treatment records 
from R. Largen, M.D., dated from January 2006 to February 
2006.  In January 2006 the veteran was noted to have a 
history of acne.  In a February 2006 letter Dr. Largen 
reported that the veteran had scars present on his back from 
previous acne.  He said the veteran indicated that he had 
significant acne at the time of his active military service 
in Vietnam.  Dr. Largen stated that the veteran had a history 
of exposure to Agent Orange and that the veteran's scars 
could very likely have been caused by chloracne.  

The veteran and his spouse submitted statements dated in 
February 2006 and reported that the veteran had large pimples 
on his face and back which festered and opened up and that 
the condition continued for "some time" and that he now had 
scars which his doctor indicated were due to exposure to 
Agent Orange.  The veteran said he sought treatment on 
occasion when the pimples needed to be lanced.  

The veteran was afforded a VA skin examination in September 
2006.  The veteran and his wife indicated that the veteran 
suffered from acne affecting his face, neck and upper back.  
The veteran said the acne was cystic in nature from which 
material could be expressed.  The veteran indicated that he 
did not seek any specific treatment for his acne.  The 
veteran and his wife indicated that the lesions waxed and 
waned until the veteran was in his forties.  Examination of 
the skin revealed no active lesions but the veteran had 
residual superficial scarring of the face, neck and upper 
back.  The examiner said the veteran also had an epidermal 
inclusion cyst of the low back.  There was no treatment for 
the area affected by the acneform condition.  The examiner 
indicated that the veteran's superficial acne scarring of the 
face, neck and back was at least as likely as not due to 
scarring from chloracne.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that although the veteran served during a 
period of war, he does not allege that any of the current 
disabilities at issue began in combat, and therefore, 38 
U.S.C.A. § 1154(b), pertaining to proof of service incurrence 
or aggravation of a disease or injury in the case of a 
veteran who engaged in combat with the enemy is not for 
application.

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2008) are met.  See 
38 C.F.R. § 3.309(e) (2008).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes).  In general, for service connection to be granted 
for one of these diseases, it must be manifested to a degree 
of 10 percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See C.F.R. § 3.307(a)(6)(ii) (2008); 
68 Fed. Reg. 34,541 (June 10, 2003) amending 38 C.F.R. § 
3.307(a)(6)(iii) implementing the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  A veteran who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, will be presumed to have been exposed 
during such service to an herbicide agent unless there is 
affirmative evidence to the contrary.  Id.  Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii) (2008).

Even where the criteria for service connection under the 
provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is 
not precluded from establishing entitlement to service 
connection by proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In this case, the veteran's service personnel records confirm 
that the veteran served in the Republic of Vietnam from 
December 1967 to December 1968.  Consequently, he is presumed 
to have been exposed to herbicides during military service.  

The medical evidence of record establishes that the veteran 
has scarring of the face, neck and upper back due to acne.  
Both the veteran's private physician, Dr. Largen, and the 
September 2006 VA examiner opined that the veteran's scars 
likely or as likely as not resulted from chloracne.  As 
noted, chloracne is a disease for which service connection is 
presumed when a veteran is exposed to herbicides, as in this 
case.  The Board recognizes that the disability must be shown 
to have manifested to a compensable degree within one year of 
the veteran's last exposure to herbicides in Vietnam.  
However, given the veteran's lay statements of acne since 
service and the medical opinions of record which link the 
scars to a presumptive disability, the Board concludes that 
the disability is at least as likely as not shown to have 
manifested either while he was in Vietnam, or within a year 
of his return.  Therefore, the Board further concludes that 
service connection for scarring of the face, neck and upper 
back due to chloracne is warranted.  

III.  Effective Date - Hearing Loss

The veteran contends that an effective date prior to December 
8, 2006, should be assigned for the 80 percent evaluation of 
the veteran's service-connected bilateral hearing loss.  
However, neither the veteran nor his attorney have made any 
specific allegations as to the date that the 80 percent 
rating should be assigned. 

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for the assignment of an increased evaluation shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefor.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008).  The 
applicable statute specifically provides that the effective 
date of an award of increased compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if an application is 
received within one year from such date.  38 U.S.C.A. 
§5110(b)(2) (West 2002).  However, if the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of the claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 19 Vet. App. 125 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (2008).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for completion.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  See 
38 C.F.R. § 3.155 (2008).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation has been disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by VA 
or the uniformed services will be accepted as an informal 
claim for benefits.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157 (2008).

38 C.F.R. § 3.157 (b)(2), specifically indicates that the 
date on which evidence is received from a private physician 
or layman is the date which will be used for effective date 
purposes.

In a July 2003 rating decision, the RO granted an increased 
rating for bilateral hearing loss and assigned a 50 percent 
rating, effective June 16, 2003.  The veteran was notified of 
this decision in an August 2003 letter and he did not file an 
appeal as to either the disability rating or effective date 
assigned.  

The Board notes that no statements were received from the 
veteran or his representative at any time during the 
remainder of 2003, or during 2004 or 2005, that could be 
construed as a claim for an increased evaluation for hearing 
loss.  The record reflects that the veteran did raise a claim 
of clear and unmistakable error in a February 1995 rating 
decision that denied service connection for hearing loss; 
however, none of the statements submitted in support of that 
claim indicate a desire to also seek an increased evaluation.

On December 8, 2006, the RO received the veteran's formal 
application for increased compensation based on 
unemployability.  The RO also construed this application as 
an informal claim for an increase of the evaluations of the 
veteran's service-connected disabilities.  In the subsequent 
March 2007 rating decision, the RO assigned an 80 percent 
rating for bilateral hearing loss, effective December 8, 
2006.

The record demonstrates that the July 2003 rating decision 
became final when the veteran failed to initiate an appeal of 
this determination.  Following the July 2003 rating decision, 
the record is silent for any formal or informal claim by the 
veteran seeking an increased evaluation of his service-
connected bilateral hearing loss disability until December 8, 
2006, the date of receipt of the claim which initiated the 
current appeal.  The Board notes that, at this time, the 
veteran specifically submitted an application for increased 
compensation based on unemployability, which was liberally 
construed by the RO as a claim for an increased rating for 
bilateral hearing loss.

Additionally, the Board notes that the first evidence of 
record indicating that the veteran's hearing loss disability 
warranted an 80 percent rating is a February 2007 VA 
examination, which reveals a hearing acuity of Level XI in 
the right ear and Level IX in the left ear based on 
audiometric findings.  See 38 C.F.R. § 4.85, Table VI.  
Private medical records and VA outpatient treatment reports 
do document that the veteran met the criteria for an 
increased rating in the year prior to receipt of the December 
8, 2006, claim.  

Therefore, as there are no documents or treatment records 
submitted that could be construed as an informal claim prior 
to December 8, 2006, and there is no competent evidence 
demonstrating that an increase in disability was factually 
ascertainable within one year prior to the receipt of the 
veteran's claim, the effective date of the assignment of an 
80 percent evaluation for bilateral hearing loss can not be 
earlier than the date of receipt of the application which is 
December 8, 2006.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2008).

The Board is cognizant that, on several occasions in 2004, 
the veteran submitted a packet of medical records that 
included the uninterpreted results of a 1994 audiogram.  As 
noted, once a formal claim for compensation has been allowed, 
receipt of a report of examination or hospitalization by VA 
or the uniformed services will be accepted as an informal 
claim for benefits under the provisions of 38 C.F.R. § 3.157.  
However, the provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  In this case, the record 
was included among various other medical records that 
addressed other disabilities, and statements received from 
both the veteran and his representative throughout that 
period gave no indication of a desire to raise a new claim 
for a higher rating for hearing loss.  Furthermore, no claim 
specifying such benefit was received within one year of the 
receipt of the medical records that included the 
uninterpreted 1994 audiogram.  

Similarly, throughout 2005, the veteran and his 
representative submitted copies of service medical records 
that included the results of audiograms performed during 
service.  However, it is clear from statements received from 
the veteran and his representative that such documents were 
submitted in support of the claim of CUE in a February 1995 
rating decision that was pending at that time.  There is no 
indication that these documents were submitted for the 
purpose of raising a new claim for an increased rating for 
hearing loss.  Furthermore, no claim specifying that such 
benefit was sought was received within one year of the 
receipt of the service medical records that included the in-
service audiograms.  As noted, the earliest possible document 
that could be construed as an informal claim was received by 
the veteran on December 8, 2006.

In summary, the Board concludes that there is no basis for 
awarding an 80 percent evaluation for bilateral hearing loss 
prior to December 8, 2006.  As noted, although the veteran 
has perfected an appeal as to this issue, neither the veteran 
nor his representative have specifically argued that an 
informal claim for a higher rating was received prior to 
December 2006, nor have they identified any evidence during 
the one year period prior to that date demonstrating that the 
criteria for an 80 percent rating had been met.  Thus, as 
there is no apparent dispute as to the underlying facts, this 
is a case in which the law is dispositive, and the Board 
finds that the appeal must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)

IV.  Effective Date - DEA

Essentially, the veteran contends that he should have an 
effective date earlier than December 8, 2006, for eligibility 
for DEA under 38 U.S.C. Chapter 35. 

For the purposes of DEA under 38 U.S.C. Chapter 35, basic 
eligibility exists if the veteran was discharged from service 
under conditions other than dishonorable and if he has a 
permanent and total service-connected disability.  38 
U.S.C.A. § 3501 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.807, 
21.3021 (2008).  There are other avenues through which basic 
eligibility may be granted; however, they involve factors not 
applicable here, e.g., the death of the veteran or if the 
veteran is currently on active duty.  Id.

After reviewing the record, the Board finds that the veteran 
did not meet the criteria for a permanent and total 
disability rating for compensation purposes prior to December 
8, 2006.  Therefore, an effective date for the assignment of 
an effective date prior to December 8, 2006, is not 
warranted.  Since eligibility for DEA under 38 U.S.C. Chapter 
35 is predicated on a finding of permanent total disability 
in this case, the effective date of such eligibility cannot 
precede December 8, 2006.

In this case, the RO has found the veteran to be permanently 
and totally disabled, as explained by the RO in the March 
2007 rating decision.  This determination was made as a 
direct consequence of the award of an 80 percent schedular 
rating for bilateral hearing loss, which also raised the 
veteran's combined schedular rating to 100 percent, effective 
December 8, 2006.  As the claim for an earlier effective date 
for the 80 percent rating for bilateral hearing loss was 
denied herein, the claim for an earlier effective date for 
the award of DEA must also be denied.  Eligibility for DEA 
under 38 U.S.C. Chapter 35 is, effectively, derived from and 
cannot precede that date. The law is dispositive of the 
issue; and, therefore, the appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

V.  TDIU

TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a) (2008).

VA's General Counsel determined that if VA has found a 
veteran to be totally disabled as a result of a particular 
service-connected disability or combination of disabilities 
pursuant to a rating schedule, there is no need, and no 
authority, to otherwise rate that veteran totally disabled on 
any other basis.  VA's General Counsel has determined that, 
because both a 100 percent disability schedular rating and a 
total disability rating awarded pursuant to 38 C.F.R. § 
4.16(a) reflect unemployability, a determination that that 
individual is unemployable as a result of service-connected 
disability under 38 C.F.R. § 4.16(a) is unnecessary to 
adequately compensate the individual and is superfluous.  See 
VAOPGCPREC 6-99 (June 7, 1999); see also Green v. West, 11 
Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994).

As noted, in the March 2007 rating decision, the RO dismissed 
a claim of entitlement to a TDIU on the basis that the 
veteran had already been found to a have total schedular 
rating that was permanent in nature.  The veteran's 
representative subsequently submitted expressed disagreement 
with that determination, and, in a September 2007 letter, the 
RO determined that this was "not an appealable issue" as 
the claim had become moot following the award of a 100 
percent schedular rating.  

In a subsequent VA Form 9, the veteran's representative 
continued to express disagreement with the RO's finding, 
explaining that he wished to have the matter appealed to the 
Board.  It was argued that the RO's logic was defective 
because it assumed that the 100 percent schedular rating 
would never been reduced or subject to review.  The 
representative noted that, should VA wish to concede that the 
veteran was totally and permanently disabled, he would 
withdraw his challenge.

The Court has held that, when a notice of disagreement has 
been filed, the RO must issue an SOC.  Manlicon v. West, 12 
Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995) (noting that the filing of a 
notice of disagreement initiates the appeal process and 
requires VA to issue a statement of the case).  However, the 
Board believes that it is implicit in the holding of 
Manlicon, as well as the provisions of 38 C.F.R. § 20.200, 
that there be a remaining case or controversy over which the 
Board has jurisdiction.  In this regard, the Board has 
jurisdiction over appeals of questions of law and fact that 
involve entitlement to VA benefits, as well as to resolve 
questions of its own jurisdiction.  38 U.S.C.A. § 7104; 38 
C.F.R. §§ 19.4, 20.101.

As discussed above, the RO explicitly determined in the March 
2007 rating decision that the veteran had a total disability 
rating that was permanent in nature.  The award of 
eligibility for DEA under 38 U.S.C. Chapter 35 specifically 
derived from, and is dependent on, such determination.  In 
essence, absent a finding that he is totally and permanently 
disabled, an award of DEA could not be granted.  Thus, 
pursuant to the holding in VAOPGCPREC 6- 99, consideration of 
a total rating based on unemployability under 38 C.F.R. § 
4.16(a) is no longer warranted.  The appeal as to this issue 
is dismissed as moot.  See Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997) (dismissal is the proper remedy to employ when 
an appeal has become moot).


ORDER

Entitlement to service connection for superficial acne 
scarring of the face, neck, and upper back as a result of 
chloracne is granted.

Entitlement to an earlier effective date, prior to December 
8, 2006, for the assignment of an 80 percent evaluation for 
bilateral hearing loss is denied.

Entitlement to an effective date prior to December 8, 2006, 
for eligibility for DEA is denied.

Entitlement to a TDIU is dismissed.




REMAND

The veteran is seeking service connection for actinic 
keratosis.  In a January 2006 clinical entry from Dr. Largen 
the veteran was noted to have red keratotic plaques of the 
nose, left ear, and right forearm.  A letter from Dr. Largen 
dated in January 2006 indicated that the veteran was treated 
for erythematous keratotic papules present on his nose and 
left ear which represented actinic keratoses.  In a February 
2006 letter Dr. Largen indicated that the veteran was treated 
for actinic keratoses on his nose, left ear, and right 
forearm and he said that actinic keratoses were the result of 
long-term sun exposure to the skin.  However, in a June 2006 
letter Dr. Bertolini indicated that the veteran was treated 
for actinic keratosis skin lesions which were a result of the 
veteran's exposure to Agent Orange while serving in the 
military.  He said the veteran had ongoing treatment for 
actinic keratosis.  

As the record includes competent medical evidence of a 
disability, in-service exposure to herbicides, and a medical 
opinion linking the disability to such exposure, a VA medical 
examination must be provided.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); See also U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (c) (2008).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to 
undergo a VA examination to assess 
whether any current actinic 
keratosis is attributable to the 
veteran's military service, 
including exposure to herbicides in 
service.  The claims file should be 
reviewed by the examiner as part of 
the examination.  Any evaluations, 
studies, or tests deemed necessary 
by the examiner should be 
accomplished and any such results 
must be included in the examination 
report.  The examiner is requested 
to, among other things, obtain a 
detailed history of the veteran's 
symptoms, review the record, and 
provide an opinion as to the medical 
probability that the veteran 
currently suffers from actinic 
keratosis that is traceable his 
military service.  A complete 
rationale for any opinion expressed 
should be provided.  

The AMC should ensure that the 
examination report complies with 
this remand and the questions 
presented in the AMC's examination 
request.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2008).

2.  After undertaking any other 
development deemed appropriate, 
the AMC should re-adjudicate the 
issue remaining on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded 
an opportunity to respond before 
the record is returned to the 
Board for further review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


